

Exhibit 10.1


Execution Copy




BARCLAYS
745 Seventh Avenue
New York, New York 10019
CREDIT SUISSE
SECURITIES (USA) LLC
CREDIT SUISSE AG
Eleven Madison Avenue
New York, New York 10010
WELLS FARGO BANK,
NATIONAL ASSOCIATION
WF INVESTMENT HOLDINGS, LLC
WELLS FARGO
SECURITIES, LLC
550 South Tryon Street
Charlotte, North Carolina 28202





PERSONAL AND CONFIDENTIAL
April 16, 2014
Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144

Attention: Robert V. Vitale


Project Mira
Commitment Letter
Ladies and Gentlemen:
We are pleased to confirm the arrangements under which each of Barclays Bank PLC
(“Barclays”), Credit Suisse AG (acting through such of its affiliates or
branches as it deems appropriate, “CS”), Credit Suisse Securities (USA) LLC (“CS
Securities” and, together with CS and their respective affiliates, “Credit
Suisse”), Wells Fargo Bank, National Association (“Wells Fargo Bank”), WF
Investment Holdings, LLC (“Wells Fargo Investment”) and Wells Fargo Securities,
LLC (“Wells Fargo Securities” and, together with Wells Fargo Bank and Wells
Fargo Investment, “Wells Fargo”; Barclays, Credit Suisse and Wells Fargo
collectively, the “Commitment Parties,” “we” or “us”) is (i) exclusively
(subject to Section 1 below) authorized by Post Holdings, Inc., a Missouri
corporation (the “Company” or “you”), to act in the roles and capacities
described herein and (ii) providing commitments in connection with the financing
for certain transactions described herein, in each case on the terms and subject
to the conditions set forth in this commitment letter and the attached Annexes
A, B, C and D hereto (collectively, this “Commitment Letter”). Capitalized terms
used but not defined herein have the respective meanings given in the Annexes
hereto.


You have informed the Commitment Parties that the Company intends to consummate
the acquisition (the “Acquisition”) of an entity previously identified to us as
“Mira” (the “Acquired Business”), pursuant to that certain Agreement and Plan of
Merger, dated as of April 16, 2014, by and among the Company, Acquisition Sub,
Inc., the Acquired Business and GS Capital Partners VI Fund, L.P., solely as
representative for the Stockholders and the Optionholders (as such terms are
defined therein) (together with the schedules and exhibits thereto, the
“Acquisition Agreement”). You have informed us that (a) the Acquisition, (b) the
payment of fees and expenses in connection with

1



--------------------------------------------------------------------------------



the Acquisition and (c) the repayment of all indebtedness of the Acquired
Business existing and outstanding as of the Closing Date (as defined in Annex B
hereto) other than the Continuing Debt (as defined in Annex D hereto) will be
financed from the following sources:


•
a $1,425 million (as such amount may be reduced, at the Company’s option,
including by gross proceeds of Takeout Notes or Takeout Equity (each, as defined
below) in an aggregate principal amount in excess of $340 million (such excess
amounts, the “Excess Takeout Proceeds”)) senior secured term loan B facility
(the “Term Loan Facility”) having the terms set forth on Annex B, which shall be
incurred under either a new credit agreement or, if the Proposed Amendment
referred to below becomes effective on or prior to the Closing Date, under that
certain Credit Agreement, dated as of January 29, 2014 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Revolving Credit
Facility”) by and among the Company, the several banks and other institutions or
entities from time to time party thereto and Wells Fargo Bank, National
Association, as administrative agent, under the terms and as set forth therein
(after giving effect to the Proposed Amendment);

•
the issuance by the Company of debt securities pursuant to a Rule 144A or other
private placement (the “Takeout Notes”) and the potential issuance by the
Company of its common or preferred equity or equity-linked securities
(including, without limitation, debt or preferred equity securities convertible
into common stock) in a public offering or private placement (the “Takeout
Equity”) or, in the event that gross proceeds aggregating less than $340 million
are received by the Company from the offering of Takeout Notes, incurrence of
other Takeout Debt (as defined in the Fee Letter referred to below) or offering
of Takeout Equity after the date hereof and on or prior to the time the
Acquisition is consummated, borrowings by the Company of unsecured senior
increasing rate bridge loans (the “Bridge Loans”) in an aggregate principal
amount of up to $340 million, subject to reduction as provided below, under a
bridge loan facility (the “Bridge Facility” and, together with the Term Loan
Facility, the “Facilities”) having the terms set forth on Annex C. The aggregate
principal amount of Bridge Loans available to be borrowed on the Closing Date
will be automatically reduced by the gross proceeds received by the Company from
any sale or placement by the Company of Takeout Notes, other Takeout Debt or
Takeout Equity after the date hereof and on or prior to the Closing Date; and

•
up to approximately $783 million of the Company’s cash on hand.

You have also informed the Commitment Parties that the Company will seek to
amend and restate the Existing Revolving Credit Facility to, among other things,
permit the incurrence of the loans under the Term Loan Facility as “Incremental
Term Loans” thereunder and permit the consummation of the Acquisition
(collectively, the “Proposed Amendment”). The Proposed Amendment will be
required to be in form and substance reasonably acceptable to the Lead Arrangers
referred to below and the Company. Notwithstanding the foregoing, it is agreed
that neither (i) the consummation of the Proposed Amendment, (ii) the issuance
of Takeout Notes or Takeout Debt nor (iii) the issuance of Takeout Equity is a
condition to the Commitment Parties' commitments hereunder.

2



--------------------------------------------------------------------------------



1.
Commitments; Titles and Roles.

Each of Barclays, CS Securities and Wells Fargo Securities is pleased to confirm
its commitment to act, and you hereby appoint each of Barclays, CS Securities
and Wells Fargo Securities to act, as joint lead arrangers and joint bookrunners
for the Term Loan Facility (collectively, and together with any Additional Agent
you appoint to act as a joint lead arranger for the Term Loan Facility in
accordance with your Designation Right (as defined below), the “Lead
Arrangers”), and each of Barclays, CS Securities and Wells Fargo Securities is
pleased to confirm its commitment to act, and you hereby appoint each of
Barclays, CS Securities and Wells Fargo Securities to act, as joint lead
arrangers and joint bookrunners for the Bridge Facility (collectively, and
together with any Additional Agent you appoint to act as a joint lead arranger
for the Bridge Facility in accordance with your Designation Right, the “Bridge
Lead Arrangers” and, together with the Lead Arrangers, the “Arrangers”). In
addition, each of Barclays, CS, Wells Fargo Bank and Wells Fargo Investment is
pleased to advise you of its several, but not joint, commitment to provide the
percentage of the aggregate principal amount of each of the Facilities set forth
on the attachments following each of their respective signature pages attached
hereto (which, in the case of each of the Facilities, sum to 100%), in each case
on the terms contained in this Commitment Letter and subject only to the
conditions set forth in the first paragraph of Section 2 below and in Annex D
hereto. In addition, you hereby appoint (i) Wells Fargo Bank to act as
administrative agent for the Term Loan Facility (in such capacity, the
“Administrative Agent”) and (ii) Barclays to act as administrative agent for the
Bridge Facility (in such capacity, the “Bridge Administrative Agent”). You agree
that Barclays will have “left” placement in any and all marketing materials or
other documentation used in connection with the Facilities or other
documentation used in connection with the Facilities. You further agree that no
other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid in connection with the Facilities unless you and we shall so agree.
Notwithstanding the foregoing, you will have the right (the “Designation
Right”), exercisable within 10 business days following the date hereof, to
appoint additional arrangers, bookrunners, co-agents or co-managers in respect
of the Term Loan Facility and the Bridge Facility (each such arranger,
bookrunner, co-agent or co-manager, an “Additional Agent”) in a manner and with
economics determined by you in consultation with the applicable Additional Agent
and reasonably acceptable to you and such Additional Agents; provided that (a)
you may not appoint more than (i) one additional bookrunner in respect of the
Term Loan Facility and (ii) two additional bookrunners in respect of the Bridge
Facility, (b) in the case of each of the Term Loan Facility and the Bridge
Facility, you may not allocate more than 32% of the total economics with respect
to such Facility to all Additional Agents (or their affiliates) in the
aggregate, (c) each such Additional Agent (or its affiliate) will have the same
commitment percentage (and no more than the corresponding percentage of the
total economics) with respect to each of the Term Loan Facility and the Bridge
Facility and (d) subject to the foregoing, to the extent you appoint Additional
Agents, the aggregate economics allocated to, and the aggregate commitment
amounts of, Barclays, CS and the applicable Wells Fargo entity, collectively,
will be reduced by the amount of the economics allocated to, and the commitment
amount of, each such Additional Agent (or its affiliate) (it being understood
that (w) the economics allocated to each of Barclays, CS and the applicable
Wells Fargo entity will be no less than 32%, 18% and 18%, respectively, of the
total economics in respect of each of the Term Loan Facility and the Bridge
Facility, (x) in no event shall the percentage of the total economics allocated
to CS or the applicable Wells Fargo entity in respect of each of the Term Loan
Facility and the Bridge Facility exceed the percentage of such economics
allocated to Barclays, (y) CS and the applicable Wells Fargo entity shall have
the same percentage of the total economics in respect of each of the Term Loan
Facility and the Bridge Facility and (z) in no event shall the percentage of the
total economics allocated to any Additional Agent in respect of each of the Term
Loan Facility and the Bridge Facility exceed the percentage of such economics
allocated to CS or the applicable Wells Fargo entity. Upon your exercise, if
any, of the Designation Right and the execution and delivery by the Additional
Agent(s) of customary joinder documentation reasonably acceptable to you and us,
each such Additional Agent shall constitute a “Commitment Party” for all
purposes under this Commitment Letter and the Fee Letter.

3



--------------------------------------------------------------------------------



Our fees for our commitment and for services related to the Facilities are set
forth in the fee letter entered into by the Company and the Commitment Parties
on the date hereof (the “Fee Letter”).
2.
Conditions Precedent.

Each Commitment Party’s commitment and agreements hereunder are subject solely
to the conditions set forth in Annex D hereto and the following additional
conditions: (i) except as disclosed in the disclosure schedules delivered by the
Acquired Business to you in connection with the Acquisition Agreement (as such
schedules are in effect on the date hereof), or as set forth in any Company SEC
Documents (as defined below) (excluding any disclosures contained therein under
the captions “Risk Factors” or “Forward Looking Statements” and any other
disclosures contained therein relating to information, factors or risks that are
cautionary, predictive or forward-looking in nature, and (x) only to the extent
that the relevance of any disclosed event, item or occurrence in such Company
SEC Document to the matters covered by the condition set forth in this clause
(i) is reasonably apparent as to such matters and (y) without giving effect to
any amendment to any documents filed with the SEC on or after the date hereof),
since December 28, 2013, there has not been any Event (as defined below) that,
individually or in the aggregate with all other Events, has had or would
reasonably be expected to have an Acquired Business Material Adverse Effect (as
defined below) and (ii) the execution and delivery by all parties of the Term
Loan Facility Documentation and the Bridge Facility Documentation (collectively,
the “Facilities Documentation”), in each case to be negotiated and prepared in a
manner consistent with this Commitment Letter, including the Term Loan Facility
Documentation Principles and the Bridge Documentation Principles.
Notwithstanding anything in this Commitment Letter, the Fee Letter, the
Facilities Documentation or any other letter agreement or other undertaking
concerning the financing of the Acquisition to the contrary, the Facilities
Documentation shall not contain any conditions precedent to the availability of
the Facilities on the Closing Date other than the conditions precedent expressly
set forth in the first paragraph of this Section 2 and in Annex D hereto, and
the terms of the Facilities Documentation will be such that they do not impair
the availability of the Facilities on the Closing Date if such conditions are
satisfied (it being understood that, to the extent that any security interest in
the Collateral (other than any Collateral the security interest in which may be
perfected by the filing of a UCC financing statement or the delivery of
certificated equity interests constituting Collateral) is not perfected on the
Closing Date after your use of commercially reasonable efforts to do so (without
undue burden or cost), the perfection of such security interest will not
constitute a condition precedent to the availability of the Term Loan Facility
on the Closing Date but such security interest will be required to be perfected
within 90 days after the Closing Date (or such longer period as agreed to by the
Administrative Agent), subject to arrangements mutually agreed by the
Administrative Agent and the Company and subject to extensions thereof in the
discretion of the Administrative Agent). Notwithstanding anything in this
Commitment Letter, the Fee Letter, the Facilities Documentation or any other
letter agreement or other undertaking concerning the financing of the
Acquisition to the contrary, the only representations and warranties the
accuracy of which will be a condition to the availability of the Facilities on
the Closing Date will be (i) the representations and warranties made by or with
respect to the Acquired Business in the Acquisition Agreement that are material
to the interests of the Agents or Lenders, in their capacities as such, but only
to the extent that you (or your affiliates) have the right to terminate your (or
their) obligations under the Acquisition Agreement or to decline to consummate
the Acquisition (in each case, in accordance with the terms of the Acquisition
Agreement) as a result of a breach of such representation or warranty (the
“Specified Acquisition Agreement Representations”) and (ii) the Specified
Representations (as defined below). As used herein, the term “Specified
Representations” means representations relating to incorporation or formation;
organizational power and authority to enter into the Facilities Documentation;
due authorization, execution, delivery and enforceability of the Facilities
Documentation; solvency of the Company and its subsidiaries on a consolidated
basis on the Closing Date after giving effect to the transactions contemplated
herein (with solvency to be defined in a manner consistent with Annex I to
Exhibit D); no conflicts of the Facilities Documentation with charter documents
of the Loan Parties

4



--------------------------------------------------------------------------------



or material debt agreements; Federal Reserve margin regulations; the Investment
Company Act; the use of loan proceeds not violating the FCPA, OFAC and Patriot
Act; status of the Term Loan Facility and the Bridge Loans as senior debt; and,
subject to the limitations on the perfection of security interests set forth in
the preceding paragraph, the creation, perfection and priority (subject to
agreed-upon permitted liens consistent with the Term Loan Facility Documentation
Principles) of the security interests granted in the Collateral. With respect to
any guarantees the delivery of which is a condition to the availability of the
Facilities, if such guaranty cannot be provided as a condition precedent because
the directors or managers of such entity have not authorized such guaranty and
the election of new directors or managers to authorize such guaranty has not
taken place prior to the funding of the Facilities (such guarantees, “Duly
Authorized Guarantees”), such election shall take place and such Duly Authorized
Guarantees shall be provided no later than 11:59 p.m., New York City time, on
the Closing Date and (y) the Facilities Documentation shall provide that, if the
Duly Authorized Guarantees are not provided by 11:59 p.m., New York City time,
on the Closing Date, an event of default will arise and all loans outstanding
under the Facilities will accrue interest at the default rate until such Duly
Authorized Guarantees are provided). This paragraph, and the provisions herein,
shall be referred to as the “Limited Conditionality Provisions.”
As used in this Section 2, the term “Acquired Business Material Adverse Effect”
means any Event that, individually or in the aggregate together with all other
Events, (a) has or would reasonably be expected to have a material adverse
effect on the assets, liabilities, business, results of operations or condition
(financial or otherwise) of the Acquired Business and its Subsidiaries (as
defined below) (taken as a whole), other than any Event or Events to the extent
resulting from one or more of the following: (i) the effect of any change in the
United States or foreign economies or capital, credit or financial markets in
general; (ii) the effect of any change that generally affects any industry in
which the Acquired Business or any of its Subsidiaries operates; (iii) the
effect of any change arising in connection with hostilities, acts of war,
sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof; (iv) the effect of
any action taken by the Company or any of its Affiliates (as defined below) with
respect to the transactions contemplated by the Acquisition Agreement or with
respect to the Acquired Business or any of its Subsidiaries; (v) the effect of
any earthquakes, hurricanes, tornadoes or other natural disasters; (vi) the
effect of any changes in (A) applicable foreign, federal, state or local law,
statute, code, ordinance, rule or regulation of any government or governmental
or regulatory body thereof, or political subdivision thereof, whether federal,
state, local, foreign, or any agency, instrumentality or authority thereof, or
any court or arbitrator (public or private) or (B) GAAP; (vii) any effect
resulting from the public announcement of the Acquisition Agreement; or (viii)
any effect resulting from compliance with the terms of the Acquisition Agreement
or the consummation of the transactions contemplated by the Acquisition
Agreement; provided, however, that any Event or Events set forth in the
foregoing clauses (i), (ii), (v) or (vi) may be taken into account in
determining whether there has been or is an Acquired Business Material Adverse
Effect, to the extent such Event or Events have, or are reasonably expected to
have, a disproportionate adverse effect on the assets, liabilities, business,
results of operations or condition (financial or otherwise) of the Acquired
Business and its Subsidiaries (taken as a whole) relative to other Persons
similarly situated; or (b) would, or would reasonably be expected to, prevent or
materially delay the consummation of the transactions contemplated by the
Acquisition Agreement.

5



--------------------------------------------------------------------------------



As used in the foregoing definition of Acquired Company Material Adverse Effect
(and in the definitions in this paragraph):
(i) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through (A)
ownership of voting securities, (B) by contract, indenture, note, bond, lease,
license, commitment, obligation, instrument, arrangement, understanding, or
other agreement to which a Person is bound or to which its assets or properties
are subject, whether oral or written, and any amendments or supplements thereto
or (C) otherwise;
(ii) “Company SEC Documents” means the Form 10-K for Mira’s reporting Subsidiary
for the fiscal year ended December 28, 2013 filed with the SEC on March 21, 2014
and any other forms, reports, schedules, statements, certificates, schedules and
other documents filed or furnished by the Acquired Business or any of its
Subsidiaries with the SEC after March 21, 2014 and at least two business days
prior to the date hereof;
(iii) “Event” means any event, change, effect, development, occurrence,
circumstance, condition, matter or state of facts;
(iv) “Person” means any (A) individual, corporation, partnership, firm, joint
venture, limited liability company, association, joint-stock company, trust,
unincorporated organization, (B) government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local,
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private) or (C) other entity; and
(v) a “Subsidiary” of any Person means any other Person of which 50% or more of
the outstanding voting securities or other voting equity interests, or a
majority of any other interests having the power to direct or cause the
direction of the management and policies of such other Person, are owned or
controlled, directly or indirectly, by such first Person or one or more of the
other Subsidiaries of such first Person or a combination thereof.
You agree that prior to taking any action described in clause (iv) of the
definition of “Acquired Business Material Adverse Effect,” other than (x) any
action contemplated to be taken by the Acquisition Agreement, this Commitment
Letter, the engagement letter described in paragraph 8 of Annex D or (y) any
other action reasonably necessary or advisable to consummate the Acquisition and
the transactions contemplated hereby, you will obtain the Arrangers’ prior
written consent, not to be unreasonably withheld or delayed.
3.
Syndication.

The Arrangers intend, and reserve the right, to syndicate the Facilities to the
Lenders (as defined in Annex B and Annex C) promptly following the date hereof,
and you acknowledge and agree that the commencement of syndication will occur in
the discretion of the Arrangers. The Arrangers will select the Lenders under the
Term Loan Facility and the Bridge Facility after consultation with you; provided
that the Arrangers will not syndicate to those banks, financial institutions and
other institutional lenders separately identified in writing by you to us prior
to the date hereof or any competitors of the Company or the Acquired Business
that are operating companies and are separately identified in writing by you to
us prior to or after the date hereof, but prior to the commencement of our
syndication efforts (“Disqualified Lenders”). The Arrangers will lead the
syndication, including determining the timing of all offers to potential
Lenders, any title of agent or similar designations or roles awarded to any
Lender, the acceptance of commitments, the amounts offered and the compensation
provided to each Lender from the amounts to be paid to the Arrangers pursuant to
the terms of this Commitment Letter and the Fee Letter. The Arrangers will, in
consultation with you, determine the final commitment allocations and will
notify the Company of such determinations. You agree to use commercially
reasonable efforts to ensure that the Arrangers’ syndication efforts benefit
from the existing lending

6



--------------------------------------------------------------------------------



relationships of the Company and its subsidiaries. To facilitate an orderly and
successful syndication of the Facilities, you agree that, until the earliest of
(x) the termination of the syndication as determined by the Arrangers and (y) 60
days after the Closing Date, the Company will not, and will use commercially
reasonable efforts to obtain contractual undertakings from the Acquired Business
that it will not, syndicate or issue, attempt to syndicate or issue, or announce
or authorize the announcement of the syndication or issuance of or engage in any
material discussions concerning the syndication or issuance of, any debt
facility or any debt, equity or equity-linked security (including, without
limitation, any debt or preferred equity security convertible into common stock)
of the Company or Acquired Business or any of their respective subsidiaries,
including any refinancings, replacements or renewals of any debt facility or any
debt, equity or equity-linked security of the Company or Acquired Business or
any of their respective subsidiaries if such activity would, in the reasonable
good faith judgment of the Arrangers, have a detrimental effect on the
syndication of the Facilities, other than (a) the Facilities, (b) the issuance
of the Takeout Notes or other Takeout Debt (if any), (c) the issuance of up to
$340 million of Takeout Equity by the Company, (d) equity issued pursuant to
management, director and employee incentive or compensation plans of the
Company, (e) the issuance by the Company of common stock upon conversion of its
3.75% Series B Cumulative Perpetual Convertible Preferred Stock or 2.5% Series C
Cumulative Perpetual Convertible Preferred Stock in accordance with the terms
thereof, (f) indebtedness of the Acquired Business permitted to be issued or
incurred pursuant to Section 7.2(b)(xii) of the Acquisition Agreement and (g)
the issuance of up to $350 million of registered exchange notes pursuant to the
registered exchange offer contemplated by the Company’s registration rights
agreement, dated July 18, 2013. For purposes of the immediately preceding
sentence, it is understood that the Company’s ordinary course capital leases and
ordinary course purchase money and equipment financings will not be deemed to
materially and adversely impair the primary syndication of the Facilities. In
addition, between the date hereof and the Closing Date, neither the Company nor
its subsidiaries will enter into any binding agreement to acquire a business
(other than the Acquired Business) on or after the date hereof (and on or prior
to the Closing Date) that is significant for purposes of Rule 3-05 of Regulation
S-X without the prior written consent of the Arrangers.
You agree to cooperate with the Arrangers in all syndication efforts, including
in connection with (i) the preparation of one or more information packages for
each of the Facilities regarding the business, operations and financial
projections of the Company and the Acquired Business (collectively, the
“Confidential Information Memorandum”) including, without limitation, all
customary information relating to the transactions contemplated hereunder
prepared by or on behalf of the Company deemed reasonably necessary by the
Arrangers to complete the syndication of the Facilities (it being understood
that (a) the Confidential Information Memorandum will include customary summary
historical and pro forma financial information, which, with respect to any
acquisition that has been completed or is pending prior to the date hereof, will
be comparable to the information included in the Company’s offering circular
dated March 12, 2014 (the “March Offering Circular”), (b) the Confidential
Information Memorandum will not be required to include pro forma financial
statements of the Company or the audited and unaudited historical financial
statements of any acquisition that has been completed or announced prior to the
date hereof (other than Dakota Growers Pasta Company, Inc. (“Dakota”), subject
to the following clause (c)), (c) nothing herein will be deemed to require pro
forma financial statements reflecting the acquisition of Dakota for any interim
period of the Company ending after December 31, 2013, unless the Company has
actually prepared such pro forma financial statements, (d) subject to the
foregoing clause (c), the Confidential Information Memorandum will only be
required to include the Adjusted EBITDA of Dakota on a stand-alone basis,
without any allocation or adjustment in respect of its ownership by Agricore
United Holdings Inc. and (e) for avoidance of doubt, the Confidential
Information Memorandum will exclude any financial information relating to the
Power Bar/Musashi acquisition (other than the purchase price, net sales and
either projected or historical Adjusted EBITDA (defined in a manner consistent
with the definition of such term in the March Offering Circular))) and (ii) the
preparation of one or more customary information packages for each of the
Facilities reasonably acceptable in format and content to the Arrangers
(collectively, the “Lender Presentation”) and the presentation of such Lender
Presentation to, and participation in meetings and other communications with,
prospective Lenders or agents in connection with the syndication of the
Facilities (including, without limitation, direct contact between senior
management and representatives, with appropriate seniority and expertise, of the
Company with prospective Lenders and participation of such persons in meetings
upon reasonable advance notice and at mutually agreed times). In addition, you
agree to use commercially reasonable efforts to obtain, prior to the launch of
syndication, (a) a public corporate

7



--------------------------------------------------------------------------------



family rating from Moody’s Investors Service, Inc. (“Moody’s”) for the Company
after giving effect to the Acquisition and the other transactions contemplated
hereunder and any other material recent or pending transaction or financing,
(b) a public corporate credit rating from Standard & Poor’s Ratings Group, a
division of The McGraw Hill Corporation (“S&P”), for the Company after giving
effect to the Acquisition and the other transactions contemplated hereunder and
any other material recent or pending transaction or financing and (c) a public
credit rating for each of the Facilities and any Takeout Notes issued in lieu
thereof from each of Moody’s and S&P. You will be solely responsible for the
contents of any such Confidential Information Memorandum, Lender Presentation
and related materials (other than, in each case, any information contained
therein that has been provided for inclusion therein by the Commitment Parties
solely to the extent such information relates to the Commitment Parties) and all
other information, documentation or materials delivered to the Arrangers in
connection therewith (collectively, the “Information”) and you acknowledge that
the Commitment Parties will be using and relying upon the Information without
independent verification thereof. You agree that Information regarding the
Facilities and Information provided by the Company and Acquired Business or
their respective representatives to the Arrangers in connection with the
Facilities (including, without limitation, draft and execution versions of the
Facilities Documentation, the Confidential Information Memorandum, the Lender
Presentation, publicly filed financial statements, and draft or final offering
materials relating to contemporaneous securities issuances by the Company) may
be disseminated to potential Lenders and other persons through one or more
internet sites (including an IntraLinks, SyndTrak or other electronic workspace
(the “Platform”)) created for purposes of syndicating the Facilities or
otherwise, in accordance with the Arrangers’ standard syndication practices, and
you acknowledge that each Arranger and its affiliates will not be responsible or
liable to you or any other person or entity for damages arising from the use by
others of any Information or other materials obtained on the Platform, except,
in the case of damages to you but not to any other person, to the extent such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the gross negligence or willful misconduct of such
Arranger or (A) any of its controlled affiliates, (B) any of the respective
directors or employees of such Arranger or its controlled affiliates or (C) the
respective advisors or agents of such Arranger or its controlled affiliates, in
the case of this clause (C), acting at the instructions of such Arranger or its
controlled affiliates. Notwithstanding the Arrangers’ right to syndicate the
Facilities and receive commitments with respect thereto, or anything otherwise
contained in this Commitment Letter it is agreed that (x) the syndication of, or
receipt of commitments or participations in respect of, all or any portion of
the Commitment Parties' commitments hereunder prior to the Closing Date, (y) the
obtaining of the ratings referenced above and (z) the compliance with any of the
other provisions set forth in clauses (i) and (ii) of this paragraph above,
shall not be a condition to the Commitment Parties' commitments hereunder and,
unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred. Without limiting your obligations to assist as set forth
herein, it is understood that the commitments hereunder are not conditioned upon
the syndication of, or receipt of commitments or participations in respect of,
the Facilities and in no event shall the commencement or successful completion
of syndication or the obtaining of ratings constitute a condition to the
availability of the Facilities on the Closing Date.

8



--------------------------------------------------------------------------------



You acknowledge that certain of the Lenders may be “public side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Company, the Acquired Business, or their respective affiliates or any of
its or their respective securities) (each, a “Public Lender”). At the request of
the Arrangers, you agree to prepare an additional version of the Confidential
Information Memorandum and the Lender Presentation to be used by Public Lenders
that does not contain material non-public information concerning the Company,
the Acquired Business, or their respective affiliates or securities. It is
understood that in connection with your assistance described above, at the
request of the Arrangers, you will provide, and cause all other applicable
persons to provide (including using commercially reasonable efforts to cause the
Acquired Business to provide) authorization letters to the Arrangers authorizing
the distribution of the Information to prospective Lenders, and containing a
representation to the Arrangers that the public-side version does not include
material non-public information about the Company, the Acquired Business or
their respective affiliates or its or their respective securities. In addition,
you will clearly designate as such all Information provided to the Arrangers by
or on behalf of the Company or the Acquired Business which is suitable to make
available to Public Lenders. You acknowledge and agree that the following
documents may be distributed to Public Lenders, unless you advise the Arrangers
in writing (including by email) within a reasonable time prior to their intended
distributions that such documents should only be distributed to prospective
Lenders that are not Public Lenders: (a) drafts and final versions of the
Facilities Documentation; (b) administrative materials prepared by the Arrangers
for prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); and (c) term sheets and notification of changes
in the terms of the Facilities.
4.
Information.

You represent and covenant that (i) to the best of your knowledge in the case of
Information relating to the Acquired Business, all written Information (other
than financial projections and information of a general economic or industry
specific nature) provided directly or indirectly by the Company to the Arrangers
or the Lenders in connection with the transactions contemplated hereunder is and
will be, when furnished and when taken as a whole and giving effect to all
supplements thereto, complete and correct in all material respects and does not
and will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not materially misleading and (ii)
the financial projections and other forward-looking information that have been
or will be made available to the Arrangers or the Lenders in connection with the
transactions contemplated hereunder by or on behalf of the Company have been and
will be prepared in good faith based upon assumptions that are believed by the
preparer thereof to be reasonable at the time such financial projections and
other forward-looking information are furnished to the Arrangers or the Lenders,
it being understood and agreed that financial projections are not a guarantee of
financial performance and are subject to significant uncertainties and
contingencies, no assurance can be given that any party's projections may be
realized, and actual results may differ from financial projections and such
differences may be material. You agree that if at any time prior to the later of
(x) the Closing Date and (y) the Successful Syndication (as defined in the Fee
Letter) of the Facilities, any of the representations in the preceding sentence
would be incorrect in any material respect if the Information and financial
projections were being furnished, and such representations were being made, at
such time, then you will promptly supplement, or cause to be supplemented, the
Information and financial projections so that such representations will be
correct in all material respects under those circumstances.

9



--------------------------------------------------------------------------------



5.
Indemnification and Related Matters.

In connection with arrangements such as this, it is the Commitment Parties’
policy to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.
6.
Assignments; Amendments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each of the
Commitment Parties, after consultation with you, may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates (provided
that such affiliates agree to abide by the confidentiality provisions of Section
7 of this Commitment Letter) and, as provided above, to any Lender prior to the
Closing Date; provided that, except for any assignment to an Additional Agent
pursuant to Section 1 of this Commitment Letter, any assignment by a Commitment
Party to any potential Lender made prior to the Closing Date shall not relieve
such Commitment Party of its obligations set forth herein to fund on the Closing
Date that portion of the commitments so assigned. Neither this Commitment Letter
nor the Fee Letter may be amended or any term or provision hereof or thereof
waived or otherwise modified except by an instrument in writing signed by each
of the parties hereto or thereto, as applicable, and any term or provision
hereof or thereof may be amended or waived only by a written agreement executed
and delivered by all parties hereto or thereto, as applicable.
7.
Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement may not be disclosed to any third party or
circulated or referred to publicly without the prior written consent of the
Commitment Parties party thereto except, after providing written notice to the
applicable Commitment Parties, pursuant to a subpoena or order issued by a court
of competent jurisdiction or by a judicial, administrative or legislative body
or committee; provided that we hereby consent to your disclosure of (i) this
Commitment Letter, the Fee Letter and such communications and discussions to the
Company’s and (on a redacted basis reasonably satisfactory to the Arrangers with
respect to the Fee Letter and the Administrative Agent and the Bridge
Administrative Agent with respect to the Fee Letter) the Acquired Business’s
directors, employees, agents, accountants, legal counsel and other advisors who
are directly involved in the consideration of the Facilities and who have been
informed by you of the confidential nature of such advice and this Commitment
Letter and the Fee Letter and who have agreed to treat such information
confidentially, (ii) this Commitment Letter, the Fee Letter and such
communications and discussions as required by applicable law, rule or regulation
(including any public filings of this Commitment Letter) or compulsory legal
process (in which case you agree to inform us promptly thereof to the extent not
prohibited by law) and (iii) the information contained in Annex B and Annex C to
Moody’s and S&P; provided, further, that any such information described in
foregoing clause (i) or (iii) is supplied only on a confidential basis after
consultation with the Commitment Parties. The terms of this paragraph as they
relate to this Commitment Letter (but not the Fee Letter) shall terminate one
year from the date of this Commitment Letter.

10



--------------------------------------------------------------------------------



Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you or any of your respective
subsidiaries or affiliates; provided that nothing herein will prevent any
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority) to inform you promptly thereof to the extent not prohibited by law),
(b) upon the request or demand of any regulatory authority having jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, (d) to the extent that such
information was already in such Commitment Party’s possession and is not, to
such Commitment Party’s knowledge, subject to any existing confidentiality
obligations that would prohibit such disclosure or was independently developed
by such Commitment Party, (e) to such person’s affiliates and such person’s and
its affiliates’ respective officers, directors, partners, members, employees,
legal counsel, independent auditors and other experts or agents who need to know
such information and on a confidential basis, (f) to potential and prospective
Lenders, participants and any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the Company and its obligations
under the Facilities, in each case, who agree to be bound by similar
confidentiality provisions (including, for the avoidance of doubt, by means of a
click-through or otherwise), (g) to Moody’s and S&P; provided that such
information is limited to Annexes B and C and is supplied only on a confidential
basis after consultation with you or (h) for purposes of establishing a “due
diligence” defense. Each Commitment Party’s obligation under this paragraph
shall remain in effect until the earlier of (i) one year from the date hereof
and (ii) the date any definitive Facilities Documentation is entered into by the
Commitment Parties, at which time any confidentiality undertaking in the
definitive Facilities Documentation shall supersede this provision.
Notwithstanding any of the foregoing, each Commitment Party may disclose the
existence of the Facilities and information about the Facilities to market data
collectors, similar services providers to the lending industry, and service
providers to the Commitment Parties in connection with the administration and
management of the Facilities and the other loan documents.
8.
Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party, together with its respective affiliates
(each, collectively, a “Commitment Party Group”), is a full service financial
services firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, investment research, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, each Commitment Party Group may make or hold a broad array of
investments and actively trade debt and equity securities (or related derivative
securities) and/or financial instruments (including bank loans) for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities and/or instruments. In addition, each
Commitment Party Group may at any time communicate independent recommendations
and/or publish or express independent research views in respect of such debt and
equity securities or other financial instruments. Such investment and other
activities may involve securities and instruments of you or the Acquired
Business or its Affiliates, as well as of other entities and persons and their
affiliates which may (i) be involved in transactions arising from or relating to
the engagement contemplated by this Commitment Letter, (ii) be customers or
competitors of you or the Acquired Business or its Affiliates, or (iii) have
other relationships with you or the Acquired Business or its Affiliates. In
addition, each Commitment Party Group may provide investment banking,
underwriting and financial advisory services to such other entities and persons.
Each Commitment Party Group may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in your securities or those of such other
entities. The transactions contemplated by this Commitment Letter may have a
direct or indirect impact on the investments, securities or instruments referred
to in this paragraph. Although each Commitment Party Group in the course of such
other activities and relationships may acquire information about the transaction
contemplated by this Commitment Letter or other entities and persons which may
be the subject of the transactions contemplated by this Commitment Letter, no

11



--------------------------------------------------------------------------------



Commitment Party Group shall have any obligation to disclose such information,
or the fact that such Commitment Party Group is in possession of such
information, to you or to use such information on the Company’s behalf.
Consistent with their respective policies to hold in confidence the affairs of
its customers, no Commitment Party Group will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter to any other companies, or use such information in connection with the
performance by such Commitment Party Group of services for any other companies.
Furthermore, you acknowledge that no Commitment Party Group and none of their
respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.
Each Commitment Party Group may have economic interests that conflict with
yours, or those of your equity holders and/or affiliates. You agree that each
Commitment Party Group will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Commitment Party Group and you or
your equity holders or affiliates. You acknowledge and agree that the
transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Commitment Party Groups, on the
one hand, and you on the other, and in connection therewith and with the process
leading thereto, (i) no Commitment Party Group has assumed an advisory or
fiduciary responsibility in favor of you or your equity holders or affiliates
with respect to the financing transactions contemplated hereby, or in each case,
the exercise of rights or remedies with respect thereto or the process leading
thereto (irrespective of whether such Commitment Party has advised, is currently
advising or will advise you, your equity holders or your affiliates on other
matters) or any other obligation to you except the obligations expressly set
forth in this Commitment Letter and the Fee Letter and (ii) each Commitment
Party Group is acting solely as a principal and not as the agent or fiduciary of
you, your management, equity holders, affiliates, creditors or any other person.
You acknowledge and agree that you have consulted your own legal and financial
advisors to the extent you deemed appropriate and that you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto. You agree that you will not claim that any Commitment
Party Group has rendered advisory services of any nature or respect, or owes you
a fiduciary or similar duty, in connection with such transactions or the process
leading thereto.
As you know, you have retained Barclays Capital Inc. as financial advisor (in
such capacity, the “Financial Advisors”) in connection with the Acquisition. You
agree to (and each of the other Commitment Parties, including any Additional
Agents, acknowledges) such retention and each party hereto further agrees not to
assert any claim it might allege based on any actual or potential conflicts of
interest that might be asserted to arise or result from, on the one hand, the
engagement of the Financial Advisor and, on the other hand, our and our
affiliates’ relationships with you as described and referred to herein.
In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning you and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to the Commitment Parties hereunder.

12



--------------------------------------------------------------------------------



In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, you and we
(and each of your employees, representatives and other agents) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the Facilities and all materials of any kind (including opinions or
other tax analyses) that are provided to you or us relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure will remain subject to the confidentiality provisions
hereof (and the foregoing sentence will not apply) to the extent reasonably
necessary to enable the parties hereto, their respective affiliates, and their
respective affiliates’ directors and employees to comply with applicable
securities laws. For this purpose, “tax treatment” means U.S. federal or state
income tax treatment, and “tax structure” is limited to any facts relevant to
the U.S. federal income tax treatment of the transactions contemplated by this
Commitment Letter but does not include information relating to the identity of
the parties hereto or any of their respective affiliates.
9.
Miscellaneous.

Each Commitment Party’s commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the
abandonment of the Acquisition or termination of the Acquisition Agreement and
(iii) 5:00 p.m. New York City time on August 1, 2014. Subject to the provisions
of the next paragraph and the terms of the Fee Letter, you may terminate this
Commitment Letter and/or each Commitment Party’s commitments hereunder. In
addition, each Commitment Party’s commitments hereunder to provide and arrange
the Bridge Loans will be reduced to the extent and in the order of priority
described herein by any issuance of the Takeout Notes, other Takeout Debt and/or
Equity (in each case, in escrow or otherwise).
The provisions set forth in the Fee Letter and under Sections 3, 4, 5 (including
Annex A), 6 and 8, the first paragraph of Section 7 and this Section 9 will
remain in full force and effect regardless of whether the definitive Facilities
Documentation is executed and delivered. The provisions set forth under Sections
5 (including Annex A), 6 and 8, the first paragraph of Section 7 and this
Section 9 and the fee and expense reimbursement provisions of the Fee Letter
will remain in full force and effect notwithstanding the expiration or
termination of this Commitment Letter or the Commitment Parties’ commitments and
agreements hereunder; provided that such provisions relating to indemnification
and reimbursement shall terminate and be superseded by the terms of the
Facilities Documentation to the extent covered thereby and to the extent such
Facilities Documentation becomes effective.
Notwithstanding anything in Section 7 to the contrary, the Arrangers may place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or World
Wide Web as they may choose, and circulate similar promotional materials, after
the closing of the Acquisition in the form of a “tombstone” or otherwise
describing the names of you and your affiliates, and the amount, type and
closing date of the Acquisition, all at expense of the Arrangers.
Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising in respect to this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letter will be heard
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state or federal
court located in the Borough of Manhattan in the City of New York, and each
party hereto agrees to submit to the exclusive jurisdiction of, and to venue in,
such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of the Commitment Parties’ commitments
or agreements or any matter referred to in this Commitment Letter or the Fee
Letter is hereby waived by the parties hereto. This Commitment Letter and the
Fee Letter will be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws that would
otherwise direct the application of the laws of any other jurisdiction;
provided, however, that (i) the interpretation of the definition of Acquired
Business Material Adverse Effect and whether or not a Acquired

13



--------------------------------------------------------------------------------



Business Material Adverse Effect has occurred, (ii) the determination of the
accuracy of any Specified Acquisition Agreement Representations and whether as a
result of any inaccuracy thereof you (or your affiliates) have the right to
terminate your (or their) obligations under the Acquisition Agreement or to
decline to consummate the Acquisition (in each case in accordance with the terms
of the Acquisition Agreement) as a result of a breach of such representation or
warranty and (iii) the determination of whether the transactions contemplated by
the Acquisition Agreement have been consummated in accordance with the terms of
the Acquisition Agreement, in each case, shall be governed by, and construed and
interpreted solely in accordance with, the laws of the State of Delaware,
without regard to any other principles of conflicts of law.
Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
including an agreement of each party to negotiate in good faith the Facilities
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the commitments provided hereunder
are subject only to conditions precedent as expressly provided in the first
paragraph of Section 2 above and in Annex D hereto, and (ii) the Fee Letter is a
legally valid and binding agreement of the parties thereto with respect to the
subject matter set forth therein.
The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into law October 26,
2001)) (the “Patriot Act”) the Commitment Parties and each Lender may be
required to obtain, verify and record information that identifies the Company
and each of the other Guarantors, which information includes the name and
address of the Company and each of the other Guarantors and other information
that will allow the Commitment Parties and each Lender to identify the Company
and each of the other Guarantors in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
for the Commitment Parties and each Lender. You hereby acknowledge and agree
that the Arrangers shall be permitted to share any or all such information with
the Lenders.
This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf or tif format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter, the Fee Letter, and any
other agreement entered into by the parties hereto on the date hereof are the
only agreements that have been entered into among the parties hereto with
respect to the Facilities and set forth the entire understanding of the parties
with respect thereto and supersede any prior written or oral agreements among
the parties hereto with respect to any of the matters referred to in this
Commitment Letter.
This Commitment Letter supersedes and replaces in its entirety as of the date
hereof the Commitment Letter from us dated April 7, 2014 (the “Original
Letter”), and by signing this letter, you acknowledge that the Original Letter
is of no further force or effect.

14



--------------------------------------------------------------------------------



Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter, on or before 5:00 p.m. New York City time on April 17, 2014,
whereupon this Commitment Letter and the Fee Letter will become binding
agreements between you and the Commitment Parties party thereto. If the
Commitment Letter and the Fee Letter have not been signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date. We look forward to working with you on this transaction.
[Remainder of page intentionally left blank]



15



--------------------------------------------------------------------------------




 
Very truly yours,
 
 
 
 
BARCLAYS BANK PLC
 
 
 
 
 
 
 
By:
/s/ John Skrobe
 
 
Name: John Skrobe
 
 
Title: Managing Director




[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------






Attachment to Commitment Letter




BARCLAYS BANK PLC


Term Loan Facility Commitment Percentage: 47%
Bridge Facility Commitment Percentage: 47%





[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------






 
CREDIT SUISSE SECURITIES (USA) LLC
 
 
 
 
 
 
 
By:
/s/ Aaron Weisbrod
 
 
Name: Aaron Weisbrod
 
 
Title: Director
 
 
 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
 
 
By:
/s/ Christopher Day
 
 
Name: Christopher Day
 
 
Title: Authorized Signatory
 
 
 
 
By:
/s/ Tyler R. Smith
 
 
Name: Tyler R. Smith
 
 
Title: Authorized Signatory
 
 
 






[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------






Attachment to Commitment Letter




CREDIT SUISSE AG


Term Loan Facility Commitment Percentage: 26.5%
Bridge Facility Commitment Percentage: 26.5%

[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:
/s/ Daniel R. Van Aken
 
 
Name: Daniel R. Van Aken
 
 
Title: Director
 
 
 
 
 
 
 
WF INVESTMENT HOLDINGS, LLC
 
 
 
 
 
 
 
By:
/s/ Scot Yarbrough
 
 
Name: Scot Yarbrough
 
 
Title: Managing Director
 
 
 
 
 
 
 
WELLS FARGO SECURITIES, LLC
 
 
 
 
 
 
 
By:
/s/ Lewis S. Morris, III
 
 
Name: Lewis S. Morris, III
 
 
Title: Managing Director
 
 
 






[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------






Attachment to Commitment Letter




WELLS FARGO BANK, NATIONAL ASSOCIATION


Term Loan Facility Commitment Percentage: 26.5%




WF INVESTMENT HOLDINGS, LLC


Bridge Facility Commitment Percentage: 26.5%



[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------






ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Robert V. Vitale
 
 
Name: Robert V. Vitale
 
 
Title: Chief Financial Officer
 










[Signature Page to Commitment Letter]

--------------------------------------------------------------------------------




Annex A
In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Company or the
Acquired Business in connection with or as a result of either this arrangement
or any matter referred to in this Commitment Letter or the Fee Letter
(collectively, the “Letters”), the Company agrees to periodically reimburse each
Commitment Party for its reasonable legal and other expenses (including the cost
of any investigation and preparation) incurred in connection therewith. The
Company also agrees to indemnify and hold each Commitment Party harmless against
any and all losses, claims, damages or liabilities to any such person in
connection with or as a result of either this arrangement or any matter referred
to in the Letters (whether or not such investigation, litigation, claim or
proceeding is brought by you, your equity holders or creditors or an indemnified
person and whether or not any such indemnified person is otherwise a party
thereto), except to the extent that such loss, claim, damage or liability (x)
has been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of such Commitment Party in performing the services that are the
subject of the Letters or (ii) a material breach of the obligations of such
Commitment Party under the Letters or (y) has resulted from a dispute solely
among the Commitment Parties that does not involve an act or omission by the
Company or any of its affiliates and is not brought against such Commitment
Party in its capacity as an agent or arranger or similar role under any
Facility. If for any reason the foregoing indemnification is unavailable to any
Commitment Party or insufficient to hold it harmless, then the Company will
contribute to the amount paid or payable by the Commitment Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) the Company and its affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) such Commitment Party on the other hand in the matters contemplated by the
Letters as well as the relative fault of (i) the Company and its affiliates,
shareholders, partners, members or other equity holders and (ii) such Commitment
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Company under this paragraph will be in addition to any
liability which the Company may otherwise have, will extend upon the same terms
and conditions to any affiliate of a Commitment Party and the partners, members,
directors, agents, employees and controlling persons (if any), as the case may
be, of such Commitment Party and any such affiliate, and will be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, each Commitment Party, any such affiliate and
any such person. The Company also agrees that neither any indemnified party nor
any of such affiliates, partners, members, directors, agents, employees or
controlling persons will have any liability based on its or their exclusive or
contributory negligence or otherwise to the Company or any person asserting
claims on behalf of or in right of the Company or any other person in connection
with or as a result of either this arrangement or any matter referred to in the
Letters, except to the extent that any losses, claims, damages, liabilities or
expenses incurred by the Company or their respective affiliates, shareholders,
partners or other equity holders have been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such indemnified party in performing the
services that are the subject of the Letters; provided, however, that in no
event will such indemnified party or such other parties have any liability for
any indirect, consequential, special or punitive damages in connection with or
as a result of such indemnified party’s or such other parties’ activities
related to the Letters.

Annex A-1



--------------------------------------------------------------------------------




The Company will not be required to indemnify any Commitment Parties for any
amount paid or payable by such Commitment Party in the settlement of any action,
proceeding or investigation without the Company’s consent, which consent will
not be unreasonably withheld, conditioned or delayed; provided that the
foregoing indemnity will apply to any such settlement in the event that the
Company was offered the ability to assume the defense of the action that was the
subject matter of such settlement and elected not to so assume. The provisions
of this Annex A will survive any termination of the commitments or completion of
the arrangement provided by the Letters.







Annex A-2



--------------------------------------------------------------------------------




Annex B


Summary of the Term Loan Facility
This Summary outlines certain terms of the Term Loan Facility referred to in the
Commitment Letter, of which this Annex B is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.
Borrower:
Post Holdings, Inc., a Missouri corporation, will be the borrower under the Term
Loan Facility (the “Company”).

Guarantors:
Same as the Existing Revolving Credit Facility.

Joint Lead Arrangers and
Joint Lead Bookrunners:
Barclays Bank PLC (“Barclays”), Credit Suisse Securities (USA) LLC and Wells
Fargo Securities, LLC will act as joint lead arrangers and joint lead
bookrunners (in such capacities, the “Lead Arrangers”) for the Term Loan
Facility and will perform the duties customarily associated with such roles.

Administrative Agent:
Same as the Existing Revolving Credit Facility.

Collateral Agent:
Same as the Existing Revolving Credit Facility.

Documentation Agent:
One or more financial institutions selected by the Lead Arrangers in
consultation with the Company.

Co-Syndication Agents:
Barclays and CS, in their capacities as Co-Syndication Agents.

Lenders:
Various banks, financial institutions and institutional lenders selected by the
Lead Arrangers in consultation with the Company, excluding any Disqualified
Lender (each, a “Lender” and, collectively, the “Lenders”).

Purpose/Use of Proceeds:
On the Closing Date, the proceeds of the Term Loan Facility will be used to
finance in part the Acquisition (including the repayment of all existing
indebtedness of the Acquired Business other than the Continuing Debt) and the
payment of fees and expenses in connection with the Acquisition.

Amount of Term Loan Facility:
A $1,425 million (as such amount may be reduced, at the Company’s option,
including by the Excess Takeout Proceeds) senior secured first lien term loan
facility (the “Term Loan Facility”).



Incremental Facility:
The Company will have the right to incur (A) revolving credit commitments under
the Term Loan Facility Documentation (as defined below) (each such incurrence,
an “Incremental Revolving Facility”) and (B) incremental term loan facilities
under the Term Loan Facility Documentation (each such incurrence, an
“Incremental Term Loan Facility” and, together with each Incremental Revolving
Facility, collectively, the “Incremental Facility”) in an aggregate


Annex B-1

--------------------------------------------------------------------------------




amount not to exceed the greater of (x) $900 million1 (provided that no more
than $600 million of such Incremental Facility may take the form of Incremental
Term Loan Facilities) and (y) an amount such that the Senior Secured Leverage
Ratio (to be defined in a mutually acceptable manner and consistent with the
Term Loan Facility Documentation Principles, with the Senior Secured Leverage
Ratio for such purpose calculated after giving effect to the netting of up to
$100 million of unrestricted cash and cash equivalents) would not exceed
2.50:1.00 on a pro forma basis on the date of incurrence and for the most recent
determination period, after giving effect to such Incremental Facility (assuming
that all commitments under any Incremental Revolving Facility were fully drawn),
in each case on terms and subject to conditions to be agreed; provided, however,
that (i) any Incremental Facility will share pari passu in the collateral
described below; (ii) no existing Lender will be obligated to provide any
portion of any Incremental Facility; (iii) (a) no default or event of default
exists or would exist after giving effect to any Incremental Facility and (b)
all representations and warranties are true and correct in all material respects
and would be true and correct in all material respects after giving effect
thereto (or, in each case, if such representation or warranty is qualified by or
subject to materiality or a “material adverse change,” “material adverse effect”
or similar term or qualification, in all respects), except that, in the case of
any Incremental Term Loan Facility used in whole or in part to finance a
permitted acquisition, the conditions precedent to the extension of credit
thereunder regarding the accuracy of representations and warranties (other than
the “Specified Representations” and the “Specified Acquisition Agreement
Representations” (in each case, conformed as necessary for such permitted
acquisition)) and the absence of a default or event of default may be waived or
limited as mutually agreed upon by the Company and the lenders providing such
Incremental Term Loan Facility, as the case may be; (iv) all financial covenants
would be satisfied on a pro forma basis on the date of incurrence and for the
most recent determination period, after giving effect to such Incremental
Facility (assuming that all commitments under any Incremental Revolving
Facility, as applicable, were fully drawn) and other customary and appropriate
pro forma adjustment events, including any acquisitions or dispositions after
the beginning of the relevant determination period but prior to or
simultaneously with the incurrence of such Incremental Facility, (v) all fees
and expenses owing in respect of such Incremental Facility to the Agents and the
Lenders (other than any Defaulting Lender) have been paid if invoiced prior to
such date; (vi) certain documents (substantially similar to those described in
the credit agreement for the Existing Revolving Credit Facility) are delivered;
and (vii) if such Incremental










______________________
1 
Note that if the Term Loan Facility is incorporated into the credit agreement
for the Existing Revolving Credit Facility through the Proposed Amendment, the
$900 million amount in this clause (x) will be $600 million.


Annex B-2

--------------------------------------------------------------------------------




Facility is an Incremental Term Loan Facility, (a) the yield (as reasonably
determined by the Administrative Agent taking into account interest margins,
minimum LIBOR Rate, minimum Base Rate, upfront fees and OID on such term loans
with upfront fees and OID equated to interest margins based on assumed four-year
life-to-maturity) applicable to such Incremental Term Loan Facility will not be
more than 50 basis points above the yield for the Term Loan Facility (as
reasonably determined by the Administrative Agent consistent with the above (but
including only those upfront fees or OID paid generally to all of the Lenders
under the Term Loan Facility at the time of the incurrence of the Term Loan
Facility)) unless the yield with respect to the Term Loan Facility is increased
by an amount equal to the difference between the yield with respect to such
Incremental Term Loan Facility less 50 basis points and the yield for the Term
Loan Facility, (b) the maturity date applicable to such Incremental Term Loan
Facility will not be earlier than the latest maturity date of any other facility
under the Term Loan Facility Documentation at the time of incurrence of such
Incremental Term Loan Facility, (c) the weighted average life to maturity of
such Incremental Term Loan Facility will not be shorter than the weighted
average life to maturity of any other facility under the Term Loan Facility
Documentation at the time of incurrence of such Incremental Term Loan Facility
and (d) all other terms of such Incremental Term Loan Facility, if not
consistent with the terms of the Term Loan Facility, will be as agreed upon
between the Company and the lenders providing such Incremental Term Loan
Facility and will be reasonably acceptable to the Administrative Agent, except
that such other terms may not be more restrictive to the Company and the other
Loan Parties than those applicable to the Term Loan Facility, unless such other
terms apply only after the latest maturity date of any other facility under the
Term Loan Facility Documentation at the time of incurrence of such Incremental
Term Loan Facility. The proceeds of each Incremental Facility may be used to
provide for the ongoing working capital requirements of the Company and its
subsidiaries and for general corporate purposes and permitted acquisitions.
Availability:
The Term Loan Facility will be available in one drawing on the Closing Date.
Amounts borrowed under the Term Loan Facility that are repaid or prepaid may not
be reborrowed.

Closing Date:
The date on which the Term Loan Facility Documentation becomes effective and the
Acquisition is consummated (the “Closing Date”).

Maturity:
The maturity date of the Term Loan Facility will be the 7th anniversary of the
Closing Date (the “Maturity Date”).

Amortization:
The outstanding principal amount of the Term Loan Facility will be payable in
equal quarterly amounts of 1.00% per annum prior to the Maturity Date, with the
remaining balance, together with all other amounts owed with respect thereto,
payable on the Maturity Date.


Annex B-3

--------------------------------------------------------------------------------




Interest Rate:
All amounts outstanding under the Term Loan Facility will bear interest, at the
Company’s option, at a rate per annum equal to:

(a)    the Base Rate plus 2.00% per annum; or
(b)    the reserve adjusted Eurodollar Rate plus 3.00% per annum.
As used herein, (i) “Base Rate” means a fluctuating rate per annum equal to the
greatest of (x) the rate determined from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City, (y)
the Federal Funds effective rate plus ½ of 1.0% and (z) the one-month reserve
adjusted Eurodollar Rate plus 1.0% and (ii) “reserve adjusted Eurodollar Rate”
means a fluctuating rate per annum equal to (x) the rate per annum determined by
the Administrative Agent to be the London interbank offered rate, as currently
published on the applicable Reuters screen page (or such other commercially
available source providing such quotation of such rate as may be designated by
the Administrative Agent from time to time), or (y) if the rate in clause (x)
above does not appear on such page or service or if such page or service is not
available, the rate per annum determined by the Administrative Agent to be the
offered rate on such other page or other service which displays an average
London interbank offered rate or (z) if the rates in clauses (ii)(x) and (ii)(y)
are not available, the quotation rate offered to the Administrative Agent in the
London interbank market, in each case as adjusted for applicable reserve
requirements; provided that at no time will the reserve adjusted Eurodollar Rate
with respect to the Term Loan Facility be deemed to be less than 1.00% per
annum.
Default Interest:
Same as Existing Revolving Credit Facility.

Interest Payments:
Same as Existing Revolving Credit Facility.

Funding Protection and Taxes:
Same as Existing Revolving Credit Facility.

Voluntary Payments:
Same as Existing Revolving Credit Facility, except payments of an amount
provided below under the caption “Soft Call on Term Loans.”

Soft Call on Term Loans:
The Company will pay a “prepayment premium” in connection with any Repricing
Event (as defined below) with respect to all or any portion of the loans under
the Term Loan Facility that occurs on or before the 6-month anniversary of the
Closing Date, in an amount not to exceed 1.0% of the principal amount of the
loans under the Term Loan Facility subject to such Repricing Event. The term
“Repricing Event” shall mean (i) any prepayment or repayment of loans under the
Term Loan Facility with the proceeds of, or any conversion of such loans into,
any new debt financing or any replacement debt financing, in either case,
bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the loans under the Term Loan Facility (as such
comparative rates are determined by the Administrative Agent) and (ii) any
amendment to the Term Loan Facility that, directly or indirectly, reduces the
“effective” interest rate applicable to the loans under the Term Loan Facility
(in each case, with original issue discount and upfront fees, which shall be
deemed to constitute like amounts of original issue discount, being equated to
interest margins in a manner consistent with generally accepted financial
practice based on an assumed four-year life to maturity), including any
mandatory assignment in connection therewith with respect to each Lender under
the Term Loan Facility that refuses to consent to such amendment.


Annex B-4

--------------------------------------------------------------------------------




Mandatory Payments:
The Company will make the following mandatory prepayments (subject to certain
thresholds and basket amounts to be negotiated consistent with the Term Loan
Facility Documentation Principles):

1. Asset Sale Proceeds: Prepayments in an amount equal to 100.0% of the net cash
proceeds of the sale or other disposition of any property or assets of the
Company or any of its subsidiaries (including the sale by the Company of any
equity interests in any of its subsidiaries and the issuance by any such
subsidiary of any equity interests but excluding certain asset sales to be
agreed) to the extent the aggregate amount of such proceeds exceeds an amount to
be agreed in any fiscal year payable no later than the business day following
the date of receipt, other than net cash proceeds of sales or other dispositions
of inventory in the ordinary course of business and net cash proceeds that are
reinvested (or committed to be reinvested) in other long-term assets useful in
the business of the Company or any of its subsidiaries within 360 days of such
sale or disposition or, if so committed to be reinvested within such period,
reinvested within 180 days thereafter.
2. Insurance Proceeds: Prepayments in an amount equal to 100.0% of the net cash
proceeds of insurance or condemnation proceeds paid on account of any loss of
any property or assets of the Company or any of its subsidiaries to the extent
such proceeds exceed an amount to be agreed in any fiscal year payable no later
than the business day following the date of receipt, other than net cash
proceeds that are reinvested (or committed to be reinvested) in other long-term
assets useful in the business of the Company or any of its subsidiaries (or used
to replace damaged or destroyed assets) within 360 days of receipt of such net
cash proceeds or, if so committed to be reinvested within such period,
reinvested within 180 days thereafter.
3. Indebtedness Proceeds: Prepayments in an amount equal to 100.0% of the net
cash proceeds received from the incurrence of indebtedness by the Company or any
of its subsidiaries (other than indebtedness otherwise permitted under the Term
Loan Facility Documentation (unless permitted to be incurred solely if used to
prepay loans under the Term Loan Facility)) payable no later than the business
day following the date of receipt.
    

Annex B-5

--------------------------------------------------------------------------------




4. Excess Cash Flow: Prepayments in an amount equal to 50.0% of “Excess Cash
Flow” (to be defined in a mutually acceptable manner and consistent with the
Term Loan Facility Documentation Principles) of the Company and its
subsidiaries, with stepdowns to 25.0% and 0% of Excess Cash Flow at
corresponding Consolidated Leverage Ratios to be mutually agreed (in each case,
with the Consolidated Leverage Ratio for such purpose calculated after giving
effect to the netting of up to $100 million of unrestricted cash and cash
equivalents) as of the four-fiscal-quarter period ended as of the date of the
applicable financial statements. Notwithstanding the foregoing, no Excess Cash
Flow prepayment shall be required with respect to the fiscal years of the
Company ending September 30, 2014 and September 30, 2015.
All of the foregoing mandatory prepayments will be applied without penalty or
premium (except for breakage costs, if any), first, pro rata to the Term Loan
Facility, including any Incremental Term Loan Facility (to be applied first to
the next four scheduled amortization payments in direct order of maturity and
thereafter pro rata to the remaining scheduled amortization payments and the
payment at final maturity); provided that each holder of loans under the Term
Loan Facility may decline all or any portion of the prepayment allocable to it
and declined amounts will be applied as mutually agreed upon and, if the
Proposed Amendment becomes effective on or prior to the Closing Date, second, to
outstanding loans and letters of credit under the Existing Revolving Credit
Facility (as amended by the Proposed Amendment).
Term Loan Facility
Documentation:
The definitive documentation relating to the Term Loan Facility (the “Term Loan
Facility Documentation”) will be negotiated in good faith, will contain terms
and conditions set forth in this Annex B and, to the extent not provided for
herein, will be based on the Existing Revolving Credit Facility, with such
changes to the terms set forth therein as may be mutually agreed upon, taking
into account (a) the terms set forth in the Commitment Letter, (b) a model to be
agreed upon and delivered to the Lead Arrangers by the Company (the “Company
Model”), (c) the operational and strategic requirements of the Company and its
subsidiaries (after giving effect to the Acquisition and the other transactions
contemplated by the Commitment Letter) in light of their capitalization, size,
business, industry, matters disclosed in the Acquisition Agreement and the
Company’s proposed business plan and (d) then-current market conditions
(collectively, the “Term Loan Facility Documentation Principles”). The Term Loan
Facility Documentation will include the Administrative Agent’s and the
Collateral Agent’s respective customary administrative, operational and other
similar agency provisions reasonably required by the Administrative Agent and
the Collateral Agent. In addition, Consolidated EBITDA will be defined in a
manner consistent with the Term Loan Facility Documentation Principles and, in
any event, will include an add-back for any increase in cost of goods sold
resulting from the write up of inventory attributable to the purchase accounting
treatment of the Acquisition.



    

Annex B-6

--------------------------------------------------------------------------------




If the Proposed Amendment becomes effective on or prior to the Closing Date, the
Term Loan Facility will be documented as an Incremental Term Loan Commitment
under and as defined in the Existing Revolving Credit Facility, as amended by
the Proposed Amendment.
 
Collateral:
Same as Existing Revolving Credit Facility, including, for the avoidance of
doubt, all real estate collateral that would be required upon a “Mortgage
Trigger Event” in accordance with Section 6.11(b) of the Existing Revolving
Credit Facility, within the time period contemplated thereby.

Representations and
Warranties:
Same as Existing Revolving Credit Facility.

The representations and warranties in the Term Loan Facility Documentation will
be required to be made on the Closing Date and reaffirmed in connection with
each extension of credit (but, except as provided in the Limited Conditionality
Provisions, the accuracy thereof will not be a condition precedent to the
effectiveness of, or initial funding under, the Term Loan Facility on the
Closing Date).
Covenants:
The Term Loan Facility Documentation will contain such affirmative and negative
covenants as are mutually agreeable and consistent with the Term Loan Facility
Documentation Principles; provided that (i) the Term Loan Facility Documentation
will contain an affirmative covenant to use commercially reasonable efforts to
maintain ratings and (ii) the affirmative and negative covenants will not be
more burdensome or restrictive to the Company and its subsidiaries than those
contained in the Existing Revolving Credit Facility. The Term Loan Facility
Documentation will contain the following financial maintenance covenants: a
minimum Consolidated Interest Coverage Ratio of at least 1.75:1.00 and a maximum
Senior Secured Leverage Ratio not to exceed 3.00:1.00, with financial
definitions to be defined in a mutually acceptable manner and consistent with
the Term Loan Facility Documentation Principles.

Events of Default:
Same as Existing Revolving Credit Facility.


Annex B-7

--------------------------------------------------------------------------------




Conditions to Extensions
of Credit on Closing Date:
The several obligations of each Lender to make the initial loans and extensions
of credit under the Term Loan Facility on the Closing Date will be subject only
to the conditions precedent referred to in the first paragraph of Section 2 of
the Commitment Letter and those listed on Annex D attached to the Commitment
Letter.



Assignments and
Loan Buybacks:
The Lenders may assign all, or a part of, their loans and commitments under the
Term Loan Facility, in an amount of not less than $1.0 million with respect to
the Term Loan Facility, to their affiliates, affiliated funds or one or more
banks, financial institutions or other entities that are Eligible Assignees (to
be defined in a mutually acceptable manner and consistent with the Term Loan
Facility Documentation Principles) which are acceptable to (x) the
Administrative Agent and (y) unless any event of default is continuing or such
assignment is to a Lender or an affiliate or affiliated fund thereof, the
Company; provided that such bank, financial institution or other entity will be
deemed acceptable to the Company if the Company does not otherwise reject such
bank, financial institution or other entity within 5 business days.

    
In addition, the Term Loan Facility Documentation will allow for the Company to
repurchase loans under the Term Loan Facility; provided that (i) no default or
event of default has occurred and is continuing, (ii) such repurchase will be
consummated by means of a Dutch auction which offers all lenders under the Term
Loan Facility the right to participate in such repurchase, certain parameters of
which will be established in the Term Loan Facility Documentation and consistent
with the Term Loan Facility Documentation Principles, which procedures may
include a requirement that the Company represent and warrant that it does not
have any material non-public information with respect to any Loan Party (or its
subsidiaries) that could be material to such Lender’s decision to participate in
such process, (iii) the amount of such repurchase (based on the face value of
the loans under the Term Loan Facility purchased thereby) shall be applied on a
pro rata basis to reduce the remaining scheduled amortization payments and the
payment at final maturity in respect of the Term Loan Facility, (iv) any
revolving credit facility may not be utilized to consummate such repurchase, (v)
any cancellation of indebtedness income arising from such repurchase will not
increase the calculation of Consolidated EBITDA and (vi) all such repurchased
loans under the Term Loan Facility will be automatically cancelled upon such
repurchase.



Annex B-8

--------------------------------------------------------------------------------




Amendments and
Required Lenders:
No amendment, modification, termination or waiver of any provision of the Term
Loan Facility Documentation will be effective without the written approval of
Lenders holding more than 50.0% of the aggregate amount of the funded and
unfunded commitments under the Term Loan Facility (collectively, the “Required
Lenders”), except that (y) the consent of each Lender adversely affected thereby
(and in the case of certain collateral issues, each Lender Counterparty) will be
required with respect to, among other things, matters relating to interest rates
(other than waiver of Default Interest Rate), maturity, pro rata payment and
sharing provisions, certain collateral and guarantee issues and the definition
of Required Lenders and (z) the voting rights of Defaulting Lenders will be
subject to certain limitations that are substantially the same as those
contained in the Existing Revolving Credit Facility.



Indemnity and Expenses:
Same as Existing Revolving Credit Facility.



Governing Law and
Jurisdiction:
Same as Existing Revolving Credit Facility.

Counsel to the Lead
Arrangers and the Agents:
Latham & Watkins LLP.





.







Annex B-9

--------------------------------------------------------------------------------




Annex C
Summary of the Bridge Facility
This Summary outlines certain terms of the Bridge Facility referred to in the
Commitment Letter, of which this Annex C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.
Company:
Post Holdings, Inc. (the “Company”).

Guarantors:
Each subsidiary of the Company that is or is required to be a guarantor under
the Term Loan Facility (as defined in Annex B to the Commitment Letter) (the
“Guarantors”) will guarantee (the “Guarantee”) all obligations of the Company
under the Bridge Facility.

Joint Lead Arrangers and
Joint Bookrunners:
Barclays Bank PLC (“Barclays”), Credit Suisse Securities (USA) LLC and Wells
Fargo Securities, LLC in their capacities as Joint Lead Arrangers and Joint
Bookrunners (the “Bridge Lead Arrangers”).

Documentation Agent:
Wells Fargo Investment, in its capacity as Documentation Agent.

Co-Syndication Agents:
Barclays and CS, in their capacities as Co-Syndication Agents.

Bridge Administrative Agent:
Barclays, in its capacity as Administrative Agent (the “Bridge Administrative
Agent”).

Lenders:
Barclays, CS and Wells Fargo Investment and/or other financial institutions
selected by the Bridge Lead Arrangers in consultation with the Company,
excluding any Disqualified Lenders (each, a “Lender” and, collectively, the
“Lenders”).

Amount of Bridge Loans:
Up to $340 million in aggregate principal amount of senior unsecured increasing
rate loans (the “Bridge Loans”) will be available in a single draw on the
Closing Date.

The aggregate principal amount of the Bridge Loans available to be borrowed on
the Closing Date will be automatically reduced by the gross proceeds received by
the Company from any sale or placement by the Company of Takeout Notes, other
Takeout Debt or Takeout Equity after the date hereof and on or prior to the
Closing Date.
Closing Date:
The date on which Bridge Loans are made and the Acquisition is consummated (the
“Bridge Closing Date”).

Ranking:
The Bridge Loans, the Guarantees and all obligations with respect thereto will
be senior unsecured obligations and rank pari passu in right of payment with all
of the Company’s and the Guarantors’ existing and future senior obligations
(including all obligations under the Term Loan Facility).


Annex C-1

--------------------------------------------------------------------------------




Security:
None.

Maturity:
The Bridge Loans will mature on the eighth anniversary of the Bridge Closing
Date. At any time and from time to time, on or after the first anniversary of
the Bridge Closing Date, upon reasonable prior written notice and in a minimum
principal amount of at least $150 million (or, if less, the aggregate principal
amount of Bridge Loans outstanding on the Conversion Date), the Bridge Loans may
be exchanged (each such exchange, an “Exchange”), in whole or in part, at the
option of the applicable Lender or Lenders, for senior unsecured exchange notes
(the “Exchange Notes”), in a principal amount equal to the principal amount of
the Bridge Loans so exchanged and having the same maturity date as the Bridge
Loans so exchanged.

The Exchange Notes will be issued pursuant to an indenture (the “Indenture”)
that will have the terms set forth on Exhibit 1 to this Annex C.
Demand Failure Event:
Any failure to comply with the terms of a Bridge Takeout Notice (as defined in
the Fee Letter) for any reason will be deemed to be a “Demand Failure Event” (as
defined in the Fee Letter) under the Bridge Facility Documentation. A Demand
Failure Event will not constitute a default or event of default under the Bridge
Facility.

Interest Rate:
Until the earlier of (i) the first anniversary of the Bridge Closing Date or
(ii) the occurrence of a Demand Failure Event (such earlier date, the
“Conversion Date”), the Bridge Loans will bear interest at a floating rate,
reset quarterly, as follows: (x) for the first three-month period commencing on
the Bridge Closing Date, the Bridge Loans will bear interest at a rate per annum
equal to the reserve adjusted Eurodollar Rate (subject to a reserve adjusted
Eurodollar Rate Floor of 1.00% per annum), plus 600 basis points (the “Initial
Rate”) and (y) thereafter, interest on the Bridge Loans will be payable at a
floating per annum rate equal to the Initial Rate plus the Bridge Spread, reset
at the beginning of each subsequent three-month period. The “Bridge Spread” will
initially be 50 basis points (commencing three months after the Bridge Closing
Date) and will increase by an additional 50 basis points every three months
thereafter. Notwithstanding the foregoing, at no time will the per annum
interest rate on the Bridge Loans exceed the Total Cap (as defined in the Fee
Letter) then in effect (plus default interest, if any).

    

Annex C-2

--------------------------------------------------------------------------------




From and after the Conversion Date, the Bridge Loans will bear interest at a
fixed rate equal to the Total Cap (plus default interest, if any).
Prior to the Conversion Date, interest will be payable at the end of each
interest period. Accrued interest will also be payable in arrears on the
Conversion Date and on the date of any prepayment of the Bridge Loans. From and
after the Conversion Date, interest will be payable quarterly in arrears and on
the date of any prepayment of the Bridge Loans.
As used herein, the term “reserve adjusted Eurodollar Rate” will have the
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary and appropriate for
financings of this type.
Upon the occurrence and during the continuance of a payment, bankruptcy or
insolvency default or event of default or any other event of default, interest
on all amounts then outstanding will accrue at a rate of 2.0% per annum plus the
rate otherwise applicable to such amounts and will be payable on demand (the
“Default Interest Rate”); provided that unless such event is a payment,
bankruptcy or insolvency default or event of default, such Default Interest Rate
will only apply at the request of the Required Lenders.
Funding Protection:
The Bridge Facility Documentation will include funding protection provisions
substantially similar to those provisions contained in the Term Loan Facility,
including breakage, gross-up for tax withholding, compensation for increased
costs and compliance with capital adequacy, liquidity requirements and other
regulatory restrictions, including customary Dodd-Frank and Basel III
protections.

Mandatory Prepayment:
Prior to the Conversion Date and to the extent permitted by the Term Loan
Facility, 100% of the net proceeds to the Company, or any of its subsidiaries
(including the Acquired Business and its subsidiaries) from (a) any direct or
indirect public offering or private placement of any debt or equity or
equity-linked securities (other than issuances pursuant to employee stock
plans), (b) any future bank borrowings (except borrowings under the Term Loan
Facility) and (c) subject to certain ordinary course exceptions and reinvestment
rights, any future asset sales or receipt of insurance proceeds, will be used to
repay the Bridge Loans, in each case at 100% of the principal amount of the
Bridge Loans prepaid plus accrued interest to the date of prepayment. Mandatory
prepayments of the Bridge Loans will be applied ratably among the outstanding
Bridge Loans. Any proceeds from the sale or other placement of Takeout Debt or
Takeout Equity funded or purchased by a Lender or one or more of its affiliates
will be applied, first, to refinance the Bridge Loans held at that time by such
Lender, and second, in accordance with the pro rata provisions otherwise
applicable to prepayments.


Annex C-3

--------------------------------------------------------------------------------




From and after the Conversion Date, the mandatory prepayment provisions in the
Bridge Facility Documentation will provide that the Company will prepay the
outstanding Bridge Loans, on a pro rata basis, subject to certain ordinary
course exceptions and reinvestment rights, with 100% of the net proceeds of any
future asset sales, at 100% of the principal amount of the Bridge Loans prepaid
plus accrued interest to the date of prepayment; provided that each holder of
Bridge Loans may elect to accept or waive a prepayment such holder is otherwise
entitled to receive pursuant to this paragraph.
Nothing in these mandatory prepayment provisions will restrict or prevent any
holder of Bridge Loans from exchanging Bridge Loans for Exchange Notes on or
after the first anniversary of the Bridge Closing Date.
Change of Control:
Upon the occurrence of a Change of Control (as defined in the Existing
Indenture), the Company will be required to prepay in full all outstanding
Bridge Loans at par plus accrued interest to the date of prepayment. Prior to
making any such prepayment, the Company will, within 30 days following the
Change of Control, repay all obligations under the Term Loan Facility or obtain
any required consent of the lenders under the Term Loan Facility to make such
prepayment of the Bridge Loans. From and after the Conversion Date, each holder
of Bridge Loans may elect to accept or waive a prepayment such holder is
otherwise entitled to receive pursuant to this paragraph.

Voluntary Prepayment:
Prior to the Conversion Date, Bridge Loans may be prepaid, in whole or in part,
at the option of the Company, at any time (except as provided below) without
premium or penalty, upon five business days’ written notice, such prepayment to
be made at par plus accrued interest.

From and after the Conversion Date and prior to the maturity thereof, Bridge
Loans may be prepaid, in whole or in part, at the option of the Company, at any
time upon three days’ prior written notice at par plus accrued interest to the
date of repayment plus the Applicable Premium. The “Applicable Premium” will be
(i) a make-whole premium based on the applicable treasury rate plus 50 basis
points prior to the third anniversary of the Bridge Closing Date and (ii) 75% of
the then-prevailing interest rate on the Bridge Loans from and including the
third anniversary of the Bridge Closing Date to but excluding the fourth
anniversary of the Bridge Closing Date, and then declining to one-half of the
then-prevailing interest rate on the Bridge Loans on the fourth anniversary of
the Bridge Closing Date, one-quarter of the then-prevailing interest rate on the
Bridge Loans on the fifth anniversary of the Bridge Closing Date and to zero on
the sixth anniversary of the Bridge Closing Date.
    

Annex C-4

--------------------------------------------------------------------------------




In addition, from and after the Conversion Date and prior to the third
anniversary of the Bridge Closing Date, up to 40% of the original principal
amount of the Bridge Loans may be redeemed with an amount equal to the proceeds
of a qualifying equity offering by the Company at a redemption price equal to
par plus the Total Cap and accrued interest.
Bridge Facility Documentation:
The definitive documentation for the Bridge Facility (the “Bridge Facility
Documentation”) will be negotiated in good faith, will contain the terms and
conditions set forth in this Annex C and, to the extent not provided for herein,
will be based on (i) the terms of the Term Loan Facility, with customary changes
to reflect the interim nature of the Bridge Facility and the fact that the
Bridge Facility is unsecured and (ii) as and to the extent explicitly indicated
below, the Indenture, dated November 18, 2013, as supplemented through the date
of the Commitment Letter, among the Company, the guarantors party thereto, and
Wells Fargo Bank, National Association, as trustee, relating to the Company’s
6.75% Senior Notes due 2021 (the “Existing Indenture”), and will take into
account (a) the terms set forth in the Commitment Letter, (b) a model to be
agreed and delivered to the Bridge Lead Arrangers by the Company, (c) the
operational and strategic requirements of the Company and its subsidiaries
(after giving effect to the Acquisition and the other transactions contemplated
by the Commitment Letter) in light of their capitalization, size, business,
industry, matters disclosed in the Acquisition Agreement and the Company’s
proposed business plan and (d) then-current market conditions (collectively, the
“Bridge Documentation Principles”).

Representations and Warranties:
The Bridge Facility Documentation will contain representations and warranties
consistent with the Term Loan Facility with changes as are usual and customary
for financings of this kind, consistent with the Bridge Documentation
Principles.

The representations and warranties in the Bridge Facility Documentation will be
required to be made on the Closing Date (but, except as provided in the Limited
Conditionality Provisions, the accuracy thereof will not be a condition
precedent to the effectiveness of, or funding under, the Bridge Facility on the
Closing Date).

Annex C-5

--------------------------------------------------------------------------------




Covenants:
The Bridge Facility Documentation will contain the following covenants: (a)
affirmative covenants consistent with the Term Loan Facility with changes as are
usual and customary for financings of this kind, consistent with the Bridge
Documentation Principles; (b) incurrence-based negative covenants that are usual
and customary for publicly traded high-yield debt securities, consistent with
the Existing Indenture; provided that prior to the first anniversary of the
Bridge Closing Date, the restricted payments, liens and debt incurrence
covenants in the Bridge Facility Documentation will be more restrictive than the
Existing Indenture in a manner to be agreed. There will not be any financial
maintenance covenants in the Bridge Facility Documentation.

Events of Default:
The Bridge Facility Documentation will contain such events of default as are
consistent with the Term Loan Facility, consistent with the Bridge Documentation
Principles.

Conditions Precedent to
Borrowing:
The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, the Bridge Loans will be subject only to the conditions
precedent referred to in the first paragraph of Section 2 of the Commitment
Letter and those listed on Annex D attached to the Commitment Letter.

Assignments and Participations:
Subject to the prior notification of the Bridge Administrative Agent, each of
the Lenders may assign all or (subject to minimum assignment amount
requirements) any part of its Bridge Loans to its affiliates (other than natural
persons) or one or more banks, financial institutions or other entities that are
“Eligible Assignees,” as defined in the Bridge Facility Documentation.

Upon such assignment, such Eligible Assignee will become a Lender for all
purposes under the Bridge Facility Documentation; provided that assignments made
to affiliates and other Lenders will not be subject to any minimum assignment
amount requirements. A $3,500 processing fee will be required in connection with
any such assignment. The Lenders will also have the right to sell
participations, subject to customary limitations on voting rights, in their
respective Bridge Loans.
Requisite Lenders:
Lenders holding at least a majority of total Bridge Loans, with certain
amendments requiring the consent of Lenders holding a greater percentage (or
all) of the total Bridge Loans.

Indemnities:
The Bridge Facility Documentation will provide customary and appropriate
provisions relating to indemnity and related matters in a form reasonably
satisfactory to the Bridge Lead Arrangers, the Bridge Administrative Agent and
the Lenders.


Annex C-6

--------------------------------------------------------------------------------




Governing Law and Jurisdiction:
The Bridge Facility Documentation will provide that the Company will submit to
the exclusive jurisdiction and venue of the federal and state courts in the
Borough of Manhattan in the State of New York and will waive any right to trial
by jury. New York law will govern the Bridge Facility Documentation.

Counsel to the Bridge Lead
Arrangers and the Bridge
Administrative Agent:
Latham & Watkins LLP.








Annex C-7

--------------------------------------------------------------------------------




Exhibit 1 to Annex C
Summary of Exchange Notes
This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Annex C to the Commitment Letter, of which this Exhibit 1 is a
part. Capitalized terms used herein have the meanings assigned to them in Annex
C to the Commitment Letter.
Exchange Notes
At any time on or after the first anniversary of the Bridge Closing Date, upon
not less than five business days’ prior notice, Bridge Loans may, at the option
of a Lender, be exchanged for a principal amount of Exchange Notes equal to 100%
of the aggregate principal amount of the Bridge Loans so exchanged. At a
Lender’s option, Exchange Notes will be issued directly to its broker-dealer
affiliate or other third party designated by it, upon surrender by the Lender to
the Company of an equal principal amount of Bridge Loans. No Exchange Notes will
be issued until the Company receives requests to issue at least $150 million in
aggregate principal amount of Exchange Notes (or, if less than $150 million, the
aggregate principal amount of Bridge Loans outstanding on the Conversion Date).
The Company will issue Exchange Notes under an indenture (the “Indenture”) with
a trustee reasonably acceptable to the Lenders.
Final Maturity:
Same as the Bridge Loans.

Interest Rate:
Each Exchange Note will bear interest at a fixed rate equal to the Total Cap
then in effect (plus default interest, if any). Interest will be payable
semiannually in arrears.

Default interest on all amounts outstanding will accrue at the applicable rate
plus two percentage points (2.00%) per annum.
Optional Redemption:
The Exchange Notes may be redeemed, in whole or in part, at the option of the
Company, at any time upon not less than 30 and no more than 60 days’ prior
written notice at par plus accrued interest to the date of repayment plus the
Applicable Premium. The “Applicable Premium” will be (i) a make-whole premium
based on the applicable treasury rate plus 50 basis points prior to the third
anniversary of the Bridge Closing Date and (ii) 75% of the Total Cap from and
including the third anniversary of the Bridge Closing Date to but excluding the
fourth anniversary of the Bridge Closing Date, and then declining to one-half of
the Total Cap on the fourth anniversary of the Bridge Closing Date, to
one-quarter of the Total Cap on the fifth anniversary of the Bridge Closing Date
and to zero on the sixth anniversary of the Bridge Closing Date.

In addition, prior to the third anniversary of the Bridge Closing Date, up to
40% of the original principal amount of the Exchange Notes may be redeemed with
an amount equal to the proceeds of a qualifying equity offering by the Company
at a redemption price equal to par plus the Total Cap and accrued interest.

Annex C-1-1

--------------------------------------------------------------------------------




Defeasance Provisions of
Exchange Notes:
Custo`mary.

Modification:
Customary.

Change of Control:
Customary at 101%.

Covenants:
The Indenture will include covenants customary for publicly traded high yield
debt securities, consistent with the Existing Indenture.

Events of Default:
The Indenture will provide for Events of Default customary for publicly traded
high yield debt securities, consistent with the Existing Indenture.

Registration Rights:
None.








Annex C-1-2

--------------------------------------------------------------------------------




Annex D
Additional Conditions Precedent to the Facilities
These Additional Conditions Precedent, together with those set forth in the
first paragraph of Section 2 of the Commitment Letter, set forth the only
conditions precedent to the effectiveness of, and the initial funding under, the
Facilities referred to in the Commitment Letter, of which this Annex D is a
part. Certain capitalized terms used herein are defined in the Commitment
Letter.
The only conditions to the effectiveness of, and the initial funding under, the
Facilities shall consist of the following (together with the other conditions to
funding expressly set forth in the first paragraph of Section 2 of the
Commitment Letter):
1.
The Acquisition shall have been consummated or will be consummated concurrently
with the initial funding under the Facilities in accordance with the Acquisition
Agreement. No conditions precedent to the consummation of the Acquisition or
other provision of the Acquisition Agreement shall have been waived, modified,
supplemented or amended (and no consent granted), in a manner materially adverse
to the Arrangers or the Lenders in their capacities as Lenders, in each case,
without the consent of the Arrangers, not to be unreasonably withheld or
delayed; provided that, without limitation, any increase or decrease in the
Acquisition consideration (other than working capital adjustments) shall not be
deemed to be materially adverse to the Arrangers or the Lenders so long as (i)
any increase is funded by cash on hand or proceeds of an offering of the
Company’s equity (the form of which will be reasonably satisfactory to the
Arrangers) and (ii) any decrease is allocated to reduce, first, the Bridge
Facility and second, the Term Loan Facility.

2.
The Arrangers shall have received (i) (A) audited consolidated balance sheets of
the Company as at the end of each of the two fiscal years immediately preceding,
and ended more than 60 days prior to, the Closing Date, and related statements
of operations, comprehensive income (loss), stockholders’ equity and cash flows
of the Company for each of the three fiscal years immediately preceding, and
ended more than 60 days prior to, the Closing Date and (B) audited consolidated
balance sheets of the Acquired Business as at the end of each of the two fiscal
years immediately preceding, and ended more than 90 days prior to, the Closing
Date, and related statements of income, stockholders’ equity and cash flows of
the Acquired Business for each of the three fiscal years immediately preceding,
and ended more than 90 days prior to, the Closing Date; (ii) (A) an unaudited
consolidated balance sheet of the Company as at the end of, and related
statements of operations, comprehensive income (loss) and cash flows of the
Company for, each fiscal quarter (and the corresponding quarter in the prior
fiscal year), other than the fourth quarter of the Company’s fiscal year,
subsequent to the date of the most recent audited financial statements of the
Company and ended more than 40 days prior to the Closing Date and (B) an
unaudited consolidated balance sheet of the Acquired Business as at the end of,
and related statements of income and cash flows of the Acquired Business for,
each fiscal quarter (and, in the case of the statement of income and cash flows,
the corresponding quarter in the prior fiscal year), other than the fourth
quarter of the Acquired Business’ fiscal year, subsequent to the date of the
most recent audited financial statements of the Acquired Business and ended more
than 40 days prior to the Closing Date; and (iii) a customary pro forma balance
sheet and customary pro forma statements of income of the Company giving effect
to the acquisition of the Acquired Business and Dakota (subject to the
limitations set forth below), together with the underlying audited and unaudited
historical financial statements of the Acquired Business and Dakota, in each
case meeting the requirements of Regulation S-X for a Form S-3 registration
statement (other than Rules 3-10 and 3-16 of Regulation S-X), provided, however,
that other than with respect to the acquisition of Dakota, the foregoing will be
deemed not to require pro forma financial statements reflecting any acquisition
completed or publicly announced since September 30, 2013 and prior to the date
hereof, or the underlying audited and


Annex D-1

--------------------------------------------------------------------------------




unaudited historical financial statements of any such other acquisition;
provided, further, that the foregoing will be deemed not to require pro forma
financial statements reflecting the acquisition of Dakota for any interim period
of the Company ending after December 31, 2013, unless the Company has actually
prepared such pro forma financial statements.
3.
All costs, fees, expenses (including, without limitation, reasonable and
invoiced out-of-pocket legal fees and expenses, title premiums, survey charges
and recording taxes and fees) and other compensation contemplated by the
Commitment Letter and the Fee Letter payable to the Commitment Parties, the
Arrangers, the Administrative Agent, the Bridge Administrative Agent or the
Lenders on the Closing Date and invoiced prior to such date shall, upon the
initial borrowings under the Facilities, have been, or will be substantially
simultaneously, paid (which amounts may be offset against the proceeds of the
Facilities).

4.
All third-party indebtedness of the Acquired Business for borrowed money (or
guarantees thereof) existing and outstanding as of the Closing Date (other than
(i) that certain secured note issued to US Bancorp Equipment Finance, Inc. on
November 25, 2009, (ii) those certain obligations and guarantees with respect to
the City of Wakefield Industrial Revenue Bonds and City of Lenox, Iowa Sewer
Revenue Bonds, (iii) that certain note issued on April 1, 2009 to Manitoba Egg
Producers Cooperative, (iv) that certain credit facility of the Acquired
Business’ China joint venture partner, and the guarantee thereof and (v) any
other indebtedness for borrowed money (or guarantees thereof) that the Arrangers
and the Company mutually agree may remain existing and outstanding as of the
Closing Date (collectively, the “Continuing Debt”)) shall, upon the initial
borrowings under the Facilities, have been, or will be substantially
simultaneously, repaid, redeemed, defeased or otherwise discharged, and any
liens securing such indebtedness released. Unless the Proposed Amendment has
become effective, the Existing Revolving Credit Facility shall have been
terminated, all obligations in respect thereof shall have been discharged and
all liens securing such facility released.

5.
Subject to the Limited Conditionality Provisions, the Company shall have
delivered to the Arrangers the following documentation relating to the Company
and all of the Guarantors consistent with the Term Loan Facility Documentation
Principles and the Bridge Documentation Principles: (i) customary legal
opinions, corporate records and documents from public officials, lien searches
and officer’s certificates as to the Company and each of the Guarantors; (ii)
customary evidence of authority; (iii) customary prior written notice of
borrowing; (iv) customary evidence of insurance; and (v) a solvency certificate
from the chief financial officer of the Company substantially in the form of
Annex I hereto, certifying that the Company and its subsidiaries are, on a
consolidated basis after giving effect to the transactions contemplated hereby,
solvent. Subject to the Limited Conditionality Provisions, all documents and
instruments required to create and perfect the Collateral Agent’s security
interests in the Collateral shall have been executed and delivered and, if
applicable, be in proper form for filing. The Specified Acquisition Agreement
Representations will be true and correct to the extent provided in the first
paragraph of Section 2 of the Commitment Letter. The Specified Representations
will be true and correct in all material respects (except that any such
representation qualified by materiality or material adverse effect will be true
and correct in all respects).

6.
The Arrangers shall have received at least three business days prior to the
Closing Date all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, to the extent requested at
least ten days prior to the Closing Date.


Annex D-2

--------------------------------------------------------------------------------




7.
With respect to the Term Loan Facility, the Arrangers shall have received the
Confidential Information Memorandum (it being understood that (a) the
Confidential Information Memorandum will include customary summary historical
and pro forma financial information, which, with respect to any acquisition that
has been completed or is pending prior to the date hereof, will be comparable to
the information included in the Company’s offering circular dated March 12,
2014, (b) the Confidential Information Memorandum will not be required to
include pro forma financial statements of the Company or the audited and
unaudited historical financial statements of any acquisition that has been
completed or announced prior to the date hereof (other than Dakota, subject to
the following clause (c)), (c) nothing herein will be deemed to require pro
forma financial statements reflecting the acquisition of Dakota for any interim
period of the Company ending after December 31, 2013, unless the Company has
prepared such pro forma financial statements, (d) subject to the foregoing
clause (c), the Confidential Information Memorandum will only be required to
include the Adjusted EBITDA of Dakota on a stand-alone basis, without any
allocation or adjustment in respect of its ownership by Agricore United Holdings
Inc. and (e) for avoidance of doubt, the Confidential Information Memorandum
will exclude any financial information relating to the Power Bar/Musashi
acquisition (other than the purchase price, net sales and either projected or
historical Adjusted EBITDA (defined in a manner consistent with the definition
of such term in the March Offering Circular))) for use in the syndication of the
Term Loan Facility by a date sufficient to afford the Arrangers a period of at
least 15 consecutive business days following the delivery of the Required CIM
(as defined below) to syndicate the Term Loan Facility prior to the Closing
Date; provided that (i) July 3, 2014 and July 7, 2014 shall not be considered
business days and (ii) such period shall not commence prior to May 12, 2014 (for
avoidance of doubt, a 15 consecutive business day period commencing May 12,
2014, would end on June 2, 2014). A Confidential Information Memorandum that
complies with the requirements set forth in the immediately preceding sentence
is referred to herein as the “Required CIM.”

If the Company in good faith reasonably believes it has delivered the Required
CIM, it may deliver to the Arrangers a written notice to that effect, in which
case the Required CIM will be deemed to have been delivered on the date such
notice is received by the Arrangers, and the 15 consecutive business day period
referred to above will be deemed to have commenced on the date such notice is
received by the Arrangers, in each case, unless the Arrangers in good faith
reasonably believe that the Company has not completed delivery of the Required
CIM and, within two business days after the receipt of such notice from the
Company, the Arrangers deliver a written notice to the Company to that effect
(stating with reasonable specificity which information required to be included
in the Required CIM has not been delivered).
8.
With respect to the Bridge Facility, (a) the Company shall have entered into an
engagement letter with one or more investment banks (the “Investment Banks”)
reasonably acceptable to the Arrangers, pursuant to which the Company will
engage the Investment Banks in connection with a potential issuance of Takeout
Notes, Takeout Equity or other financing the proceeds of which will be used to
fund the purchase price payable by the Company in the Acquisition or to
refinance all or any portion of the Bridge Facility and (b) there shall have
elapsed at least 15 consecutive business days prior to the Closing Date after
the date on which the Company shall have provided to the Arrangers a customary
preliminary offering memorandum suitable for use during such period in a
customary “high yield road show” relating to the offering of the Takeout Notes
pursuant to Rule 144A under the Securities Act (except that the “description of
notes” and “plan of distribution” sections may be excluded, provided that the
Company will cooperate with the Investment Banks to assist with preparation of
the “description of notes” section), including audited annual financial
statements and reviewed interim financial statements, pro forma financial
statements for recent or probable material acquisitions (including, without
limitation, the acquisition of the Acquired Business) and the underlying
historical financial statements (but in each case only to the extent the same
would be required to be included in a registration


Annex D-3

--------------------------------------------------------------------------------




statement on Form S-3 in accordance with Regulation S-X) and other financial
data of the type and form customarily included in offering memoranda,
prospectuses and similar documents, prepared, in the case of the historical and
pro forma financial statements, in accordance with Regulation S-X under the
Securities Act (and with respect to pro forma financial statements for the
twelve-month period ending on the last day of the most recently completed
four-fiscal-quarter period presented, as if Regulation S-X was applicable to
such financial statements), subject to customary exceptions for offerings
pursuant to Rule 144A under the Securities Act (it being understood that
consolidating financial statements, separate subsidiary financial statements and
other financial statements and data that would be required by Sections 3-10 and
3-16 of Regulation S-X and Item 402 of Regulation S-K and information regarding
executive compensation and related party disclosure related to SEC Release Nos.
33-8732A, 34-54302A and IC-27444A may be excluded), which will be in a form that
will enable each applicable accounting firm to render a customary “comfort
letter” (including customary “negative assurances”); provided, however, that
other than with respect to the acquisition of Dakota (subject to the limitations
set forth below), such preliminary offering memorandum will only be required to
include information with respect to any acquisition completed or publicly
announced since September 30, 2013 and prior to the date hereof that is
comparable to the information included in the Company’s offering circular dated
March 12, 2014, it being understood that (i) such preliminary offering
memorandum will not be required to include pro forma financial statements of the
Company or the audited and unaudited historical financial statements of any such
entity (other than Dakota, subject to the limitations in the following clause
(ii)), (ii) nothing herein will be deemed to require pro forma financial
statements reflecting the acquisition of Dakota for any interim period of the
Company ending after December 31, 2013 unless the Company has prepared such pro
forma financial statements, (iii) subject to the foregoing clause (ii), the
preliminary offering memorandum will only be required to include the Adjusted
EBITDA of Dakota on a stand-alone basis, without any allocation or adjustment in
respect of its ownership by Agricore United Holdings Inc. and (iv) for avoidance
of doubt, such offering memorandum will exclude any financial information
relating to the Power Bar/Musashi acquisition (other than the purchase price,
net sales and either historical or projected Adjusted EBITDA (defined in a
manner consistent with the definition of such term in the March Offering
Circular); provided that Adjusted EBITDA for the Power Bar/Musashi acquisition
may be included in the related marketing materials if not included in such
offering memorandum); provided, further, that for purposes of this paragraph (x)
July 3, 2014 and July 7, 2014 shall not be considered business days and (y) such
period shall not commence prior to May 12, 2014 (for avoidance of doubt, a 15
consecutive business day period commencing May 12, 2014, would end on June 2,
2014). A preliminary offering memorandum that complies with the requirements set
forth in the immediately preceding sentence is referred to herein as the
“Required Offering Document.”
If the Company in good faith reasonably believes it has delivered the Required
Offering Document, it may deliver to the Arrangers a written notice to that
effect, in which case the Required Offering Document will be deemed to have been
delivered on the date such notice is received by the Arrangers, and the 15
consecutive business day period referred to above will be deemed to have
commenced on the date such notice is received by the Arrangers, in each case,
unless the Arrangers in good faith reasonably believe that the Company has not
completed delivery of the Required Offering Document and, within two business
days after the receipt of such notice from the Company, the Arrangers deliver a
written notice to the Company to that effect (stating with reasonable
specificity which information required to be included in the Required Offering
Document has not been delivered).



Annex D-4

--------------------------------------------------------------------------------

 

Annex I


Form of Solvency Certificate


[Date]


This Solvency Certificate (this “Certificate”) is delivered by POST HOLDINGS,
INC., a Missouri corporation (the “Borrower”), in connection with that certain
Credit Agreement dated as of [Date] (the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto and [_____], as
Administrative Agent. Each capitalized term used but not defined herein shall
have the meaning assigned to it in the Credit Agreement.
Pursuant to Section [__] of the Credit Agreement, the Borrower hereby certifies
that, after giving effect to the Transactions, on the date hereof:
(a)    The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.
(b)    The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.
(c)    The Borrower and its Subsidiaries, on a consolidated basis, do not intend
to incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.
(d)    The Borrower and its Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction for which their property would constitute
an unreasonably small capital.
(e)    The Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.
IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first above written.


POST HOLDINGS, INC.


By:_______________________________________
Name:
Title: Chief Financial Officer







Annex I-1

